542 F.2d 1170
13 Fair Empl.Prac.Cas.  1067,13 Empl. Prac. Dec. P 11,319NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rutherford R. Williams, Appellantv.Virginia Employment Commission, Appellee.
No. 75-1832.
United States Court of Appeals, Fourth Circuit.
Sept. 23, 1976.

Before RUSSELL, Circuit Judge, FIELD, Senior Circuit Judge and WIDENER, Circuit Judge.

PER CURIAM

1
Rutherford B. Williams instituted an employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e) et seq., against the Virginia Employment Commission.  The District Court held that the suit was barred by the Eleventh Amendment to the United States Constitution and accordingly dismissed the suit.  We ordered that Williams' appeal be held in abeyance until the Supreme Court decided the case of Fitzpatrick v. Bitzer, cert. granted, 423 U.S. 1031 (1975), a case which raised this identical question.


2
On June 28, 1975, the Supreme Court ruled that the Eleventh Amendment does not preclude a Title VII suit against a state.  Fitzpatrick v. Bitzer, --- U.S. ----, 44 USLW 5120 (1976).


3
Accordingly, the judgment of the district court is vacated, and the case is remanded for further proceedings.